Exhibit 10.3

 

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 31st
day of January, 2019, by and between BMR-PACIFIC RESEARCH CENTER LP, a Delaware
limited partnership (“Landlord”), and PROTAGONIST THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A.         WHEREAS, Landlord and Tenant are parties to that certain Lease dated
as of March 6, 2017 (as the same may have been amended, supplemented or modified
from time to time, the “Existing Lease”), whereby Tenant leases certain premises
(the “Premises”) from Landlord at 7707 Gateway Boulevard in Newark, California
(the “Building”);

B.         WHEREAS, Landlord and Tenant desire to amend the date by which Tenant
must expend the unused portion of the TI Allowance (as defined in the Existing
Lease); and

C.         WHEREAS, Landlord and Tenant desire to modify and amend the Existing
Lease only in the respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.    Definitions. For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein. The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2.    TI Deadline. Notwithstanding anything to the contrary in the Existing
Lease, Section 4.3 of the Existing Lease is hereby amended by deleting the term
“December 31, 2018” and replacing it with the term “June 30, 2019.”

3.    Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment and
agrees to reimburse, indemnify, save, defend (at Landlord’s option and with
counsel reasonably acceptable to Landlord, at Tenant’s sole cost and expense)
and hold harmless the Landlord Indemnitees for, from and against any and all
cost or liability for compensation claimed by any such broker or agent employed
or engaged by it or claiming to have been employed or engaged by it.

4.    No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.

BioMed Realty form dated 9/28/17







--------------------------------------------------------------------------------

 



 

5.    Notices. Tenant confirms that, notwithstanding anything in the Lease to
the contrary, notices delivered to Tenant pursuant to the Lease should be sent
to:

Protagonist Therapeutics, Inc.

7707 Gateway Boulevard

Newark, California

Attn: Chief Financial Officer

6.    Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.

7.    Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.

8.    Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

9.    Authority. Tenant guarantees, warrants and represents that the individual
or individuals signing this Amendment have the power, authority and legal
capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed.

10.  Counterparts: Facsimile and PDF Signatures. This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 



2

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.

LANDLORD:

BMR-PACIFIC RESEARCH CENTER LP, a Delaware limited partnership

By:

/s/ Scott Altick

 

Name:

Scott Altick

 

Title:

V.P.

 

 

TENANT:

PROTAGONIST THERAPEUTICS, INC.,

a Delaware corporation

By:

/s/ Dinesh V. Patel

 

Name:

Dinesh V. Patel

 

Title:

President & CEO

 

 



--------------------------------------------------------------------------------